O’Connor and McSurely. JJ., specially concurring: We agree with the law as stated in the foregoing opinion. And although, as stated'in the opinion, the point was not made that the grantees of the premises did not assume the mortgage debt, yet it appears from the extension agreements entered into between Albert H. Johnson and Catherine Sullivan, one dated July 19, 1927, and the other dated July 19, 1928, and an extension agreement entered into between Hugh W. Fluck, Jr. and A. Lambert ITennessy, dated July 1,1930, that Catherine Sullivan, one of the grantees of the mortgaged premises, and later A. Lambert Hennessy, another grantee of the mortgaged premises, each agreed to pay the mortgage indebtedness and interest thereon in consideration of the extension of the time of payment of the indebtedness. By the extension agreements the grantees became personally liable to pay the mortgage debt, just as much so as though they had assumed it in the warranty deeds conveying the premises to them respectively.